Citation Nr: 1024843	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-20 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus type II.

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions promulgated in July 2007, September 
2008, and December 2008 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  By the 
July 2007 rating decision, the RO established service connection 
for diabetes mellitus type, and assigned an initial rating of 20 
percent.  Thereafter, the RO denied the Veteran's TDIU claim by 
the September 2008 and December 2008 rating decisions.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in December 2009.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  The Veteran's service-connected diabetes mellitus type II 
requires insulin and restricted diet; but is not manifested by 
regulation of activities.

3.  In addition to his diabetes mellitus type II, the Veteran is 
also service connected for the following: aphakia of the right 
eye, currently evaluated as 30 percent disabling; bilateral 
tinnitus, evaluated as 10 percent disabling; peripheral 
neuropathy of the right lower extremity, currently evaluated as 
10 percent disabling; peripheral neuropathy of the left lower 
extremity, currently evaluated as 10 percent disabling; 
laceration of the right index finger, evaluated as noncompensable 
(zero percent disabling); and bilateral hearing loss, also 
evaluated as noncompensable.  He is also in receipt of special 
monthly compensation for loss of use of the creative organ.

4.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran is unable to 
obtain and/or maintain substantially gainful employment due 
solely to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus type II are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.119, Diagnostic Code 7913 (2009).

2.  The criteria for assignment of a TDIU are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Veteran's diabetes mellitus claim is from a disagreement with 
the initial rating assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 
(2006), the United States Court of Appeals for Veterans Claims 
(Court) held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this case 
is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the TDIU claim, the Board notes that in accord with 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the Veteran 
was sent pre-adjudication notice via a June 2008 letter, which is 
clearly prior to the September and December 2008 rating decisions 
that adjudicated this claim.  In pertinent part, this letter 
informed the Veteran of what was necessary to substantiate his 
TDIU claim, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need for 
the Veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Moreover, the June 2008 letter 
included the information regarding disability rating(s) and 
effective date(s) as mandated by the holding in Dingess, supra.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  
Various medical records were obtained and considered in 
conjunction with this appeal.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, to include at the December 2009 Board hearing.  Nothing 
indicates he has identified the existence of any relevant 
evidence that has not been obtained or requested.  Moreover, he 
was accorded VA medical examination regarding this case in April 
2007, December 2008, and February 2009 which included findings as 
to the severity of the Veteran's service-connected disabilities 
which are consistent with the treatment records and relevant 
rating criteria.  No inaccuracies or prejudice has been 
demonstrated with respect to these examinations, nor has the 
Veteran indicated his diabetes mellitus has increased in severity 
since the last examination.  Accordingly, the Board finds that 
these examinations are adequate for resolution of this case.  
Consequently, the Board finds that the duty to assist the Veteran 
has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Diabetes Mellitus

Legal criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco does 
not apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time of 
an initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known as 
"staged" ratings.

With regard to the Veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, a 10 percent 
rating is warranted when diabetes mellitus is manageable by 
restricted diet only. A 20 percent rating is warranted for 
diabetes mellitus requiring insulin and restricted diet, or: oral 
hypoglycemic agent and restricted diet.  A 40 percent rating is 
warranted where there is a requirement for insulin, restricted 
diet, and regulation of activities.  A 60 percent rating is 
warranted where there is a requirement for insulin, restricted 
diet, and regulation of activities with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if separately 
evaluated.  A 100 percent rating is warranted where there is a 
requirement for more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if separately 
evaluated.

Analysis

In the instant case, the Board acknowledges that the Veteran's 
service-connected diabetes mellitus type II requires insulin and 
restricted diet.  However, it is not manifested by regulation of 
activities.  

The Board notes that the Veteran indicated at his December 2009 
Board hearing that he had regulation of activities in that he had 
difficulty driving due to dizziness.  See Transcript p. 6.  
However, it is not clear from the record whether such complaints 
are actually due to the service-connected diabetes.  Moreover, 
the term "regulation of activities" is defined as regulation of 
strenuous occupational and recreational activity that is 
sometimes necessary for some diabetics that are prone to 
hypoglycemia or to exceeding a normal blood sugar range.  This 
kind of regulation is an indicator of more severe diabetes and is 
therefore required at the upper levels of evaluation for rating 
purposes.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) 
(defining "regulation of activities," as used by VA in Diagnostic 
Code 7913).  The evidence does not demonstrate that the Veteran 
has been prescribed or advised to avoid strenuous occupational 
and recreational activities.  In fact, both the April 2007 and 
December 2008 VA medical examinations specifically found that the 
diabetes mellitus had not resulted in restriction of activities.  
The December 2008 VA examiner further stated that the Veteran's 
diabetes had only mild complications with minimal impact on his 
ability to be actively employed.  Moreover, during his hearing, 
he related he was advised by doctors to exercise.

The Board further notes that the April 2007 VA medical 
examination found that the Veteran had had no history of 
ketoacidosis.  Although the more recent December 2008 VA medical 
examination noted there had been episodes of hypoglycemic 
reactions or ketoacidosis, it was also noted that his diabetic 
complications had not required hospitalization.  This examination 
also noted that the Veteran saw his diabetic care provided 
monthly or less often.  In addition, there is no evidence of 
progressive loss of weight.  His weight was actually found to be 
stable on the April 2007 VA examination.  Further, the record 
indicates he lost 2.8 pounds between his April 2007 and December 
2008 VA examinations, and there was no change in weight between 
the December 2008 and February 2009 VA examinations.  Moreover, 
the Board reiterates that the December 2008 VA medical 
examination found that the Veteran's diabetes had only mild 
complications.

In view of the foregoing, the Board finds the Veteran's 
symptomatology is not manifested by criteria which warrants a 
rating in excess of 20 percent under Diagnostic Code 7913.

Other considerations

In making the above determination, the Board notes that it 
considered whether staged ratings under Fenderson, supra, were 
appropriate.  However, as detailed above, the symptomatology of 
the Veteran's service-connected diabetes mellitus appears to have 
been stable throughout pendency of this case; there were no 
distinctive period(s) where this disability satisfied the 
criteria for a rating in excess of what is currently in effect.

In exceptional cases where the schedular ratings are found to be 
inadequate, an extraschedular disability rating commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities may be approved 
provided the case presents such an exceptional or unusual 
disability picture with related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Court has held that the question of an extraschedular rating 
is a component of a veteran's claim for an increased rating.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96.  Here, it does not appear 
that the RO has evaluated whether the Veteran is entitled to 
extraschedular ratings, and the Veteran has not raised the matter 
himself.  Further, as already stated, the evidence indicates 
there has been no hospitalizations due to the diabetes mellitus; 
the December 2008 VA 
examiner found there were only mild complications; and there is 
nothing in the record which otherwise indicates an exceptional or 
unusual clinical picture, or of any other reason why an 
extraschedular rating should be assigned.  The Board therefore is 
without authority to consider the matter of extraschedular 
ratings.  The Veteran is free to raise this as a separate issue 
with the RO if he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim of entitlement to a TDIU 
is part of an increased rating claim when such claim is raised by 
the record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the initial rating assigned for a disability, the claim 
for TDIU will be considered part and parcel of the claim for 
benefits for the underlying disability.  Id.  In this case, 
however, the Veteran has perfected an appeal as to whether a TDIU 
is warranted due to all of his service-connected disabilities, 
not just his diabetes mellitus.  The Board will now proceed with 
adjudication of that claim.
II.  TDIU

Legal criteria

It is the established policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A total disability will be 
considered to exist when there is present any impairment of mind 
or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  A 
total disability may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or acute 
infectious diseases except where specifically prescribed by the 
schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the service-connected schedular rating is less 
than total, where it is found that the disabled person is unable 
to secure or follow substantially gainful occupation as a result 
of a service-connected disability ratable at 60 percent or more 
or as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
4.16(a).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his or her age or to the 
impairment caused by nonservice-connected disabilities.  See 38 
C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

Analysis

Initially, the Board notes that in addition to his diabetes 
mellitus type II, the Veteran is also service connected for the 
following: aphakia of the right eye, currently evaluated as 30 
percent disabling; bilateral tinnitus, evaluated as 10 percent 
disabling; peripheral neuropathy of the right lower extremity, 
currently evaluated as 10 percent disabling; peripheral 
neuropathy of the left lower extremity, currently evaluated as 10 
percent disabling; laceration of the right index finger, 
evaluated as noncompensable; and bilateral hearing loss, also 
evaluated as noncompensable.  He is also in receipt of special 
monthly compensation for loss of use of the creative organ.  His 
overall combined disability rating is 60 percent.  See 38 C.F.R. 
§ 4.25.

In view of the foregoing, the Board must find that the Veteran 
does not satisfy the schedular requirements for consideration of 
a TDIU.  Granted, service connection for the Veteran's peripheral 
neuropathy of the lower extremities was established as secondary 
to the service-connected diabetes mellitus, and disabilities 
resulting from common etiology or a single accident will be 
considered one disability for the purpose of one 60 percent 
disability, or one 40 percent disability in combination.  38 
C.F.R. § 4.16(a).  Therefore, the combined rating from the 
diabetes mellitus and peripheral neuropathy of the lower 
extremities is 40 percent.  See 38 C.F.R. § 4.25.  However, as 
the overall combined rating for all these disabilities is 60 
percent, he does not have sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating as set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.  Accordingly, the Board has considered whether the 
Veteran's claim for TDIU should be referred to the Director of 
the Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).

For a claimant to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor which 
takes the case outside the norm.  The sole fact that a claimant 
is unemployed or has difficulty obtaining employment is not 
enough.  See Van Hoose, supra.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain and 
keep employment.  The question is whether the claimant is capable 
of performing the physical and mental acts required by 
employment, not whether the claimant can find employment.  Id.

In this case, the Board finds that the preponderance of the 
competent medical and other evidence of record is against a 
finding that the Veteran is unable to obtain and/or maintain 
substantially gainful employment due solely to his service-
connected disabilities.  No competent medical opinion is of 
record which supports such a finding.  In fact, as already 
stated, the December 2008 VA examiner further stated that the 
Veteran's diabetes had only mild complications with minimal 
impact on his ability to be actively employed.  This opinion is 
of particular significance as the examiner took into 
consideration all of the Veteran's diabetic complications, to 
include his service-connected peripheral neuropathy of the lower 
extremities.  Similarly, the February 2009 VA examination, which 
evaluated the peripheral neuropathy and erectile dysfunction, 
found that these disabilities had no significant effects on usual 
occupation, nor were there effects on the problem on usual daily 
activities.  Nothing in the other evidence of record indicates 
any significant occupational impairment due to the service-
connected aphakia of the right eye, tinnitus, right index finger 
laceration, and hearing loss either by themselves or in 
conjunction with all of the other service-connected disabilities.

The record further reflects the Veteran experiences significant 
occupational impairment due to nonservice-connected disabilities.  
In pertinent part, the December 2008 VA examination reflects the 
Veteran has been unemployed since 1997 due to a psychiatric 
disorder, while the February 2009 VA examination reflects it was 
due to a combination of his psychiatric and medical disabilities.  
In either case, he is not service connected for any type of 
psychiatric disorder.  As noted above, consideration cannot be 
give to the impairment caused by nonservice-connected 
disabilities; i.e., a TDIU cannot be awarded based upon the 
impairment caused by nonservice-connected disabilities, either by 
themselves or in conjunction with service-connected disabilities.

In view of the foregoing, the Board finds that the Veteran is not 
entitled to assignment of a TDIU in the instant case.




III.  Conclusion

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the Veteran's appellate 
claims.  As the preponderance of the evidence is against these 
claims, the benefit of the doubt doctrine is not for application 
in the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefits sought on appeal with respect to these claims must 
be denied.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus type II is denied.

Entitlement to a TDIU due to service-connected disabilities is 
denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


